DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of the response filed on September 16, 2021, which has been entered in the file. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Saylor et al. (US 9076006, of the record) in view of Shan et al. (US 2018/0308086, of the record). 
Re claim 1:	Saylor teaches a method for control information interaction comprising a client device (904) serving as an user terminal and a client device (910) serving as an intelligent robot; further comprising Step S1, the user inputs control information into the user terminal (fig. 3); Step S2, the user terminal forms replacement information with a preset form according to the control information and outputs the replacement information (930); Step S3, the intelligent robot receives the replacement information (1214, col. 17, lines 52-67), and a parse is done to obtain a corresponding 
However, Saylor fairly suggest that the method is returning to the scanning step if he scanned/acquired image does not comprises the information.
	Shan teaches a method for a mobile processing payment comprising a receiving (11) of barcode (11) such as QR code including various information and verifying (12) the contents of the barcode, and if the contents is invalid then the process is failed 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to adapt the teachings of Shan to the teachings of Saylor in order to repeat the process for transferring the decoded code for accessing the file. In fact, such modification (i.e., returning to the start of the process for new code if the received code comprises invalid information) is well known in the art at the time of the invention.
Re claim 2:	Wherein the preset form is a two-dimensional bar code form such as a QR code; and the replacement information is two-dimensional bar code information in the form of the two-dimensional bar code (col. 12, lines 25-33).  
Re claim 3:	Wherein the user terminal is an intelligent terminal provided with a display device; and in Step 2,the replacement information is output in such a manner that the replacement information is displayed on the display device (fig. 6).  
Re claim 4:	Wherein, in Step S3, the intelligent robot receives the replacement information by using an image capturing device such as a camera (col. 5, lines 6-18).  
Re claim 7:	Saylor teaches a client device (910) serving as an intelligent robot, using a method for control information interaction, the method comprising a client device (904) serving as an user terminal and an intelligent robot, and further comprising: Step S1, the user inputs control information into the user terminal (fig. 3); Step S2, the user terminal forms replacement information with a preset form according to the control information and outputs the replacement information (930); Step S3, the intelligent robot receives the replacement information (1214, col. 17, lines 52-67), and a parse is done to 
However, Saylor fairly suggest that the method is returning to the scanning step if he scanned/acquired image does not comprises the information.
	Shan teaches a method for a mobile processing payment comprising a receiving (11) of barcode (11) such as QR code including various information and verifying (12) the contents of the barcode, and if the contents is invalid then the process is failed 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to adapt the teachings of Shan to the teachings of Saylor in order to repeat the process for transferring the decoded code for accessing the file. In fact, such modification (i.e., returning to the start of the process for new code if the received code comprises invalid information) is well known in the art at the time of the invention.
Re claim 8:	Wherein the preset form is a two-dimensional bar code as a QR code; and the replacement information is two-dimensional bar code information in the form of the two-dimensional bar code (col. 12, lines 25-33).  
Re claim 9:	Wherein the user terminal is an intelligent terminal provided with a display device; and in Step 2,the replacement information is output in such a manner that the replacement information is displayed on the display device (fig. 6)  
Re claim 10:	Wherein, in Step S3, the intelligent robot receives the replacement information by using an image capturing device such as a camera (col. 5, lines 6-18).  
	
Response to Arguments
Applicant's arguments filed September 16, 2021 have been fully considered but they are not persuasive.
In response to the applicant's argument that “It does not provide such motivation in Shan as to apply said distinguish features…” (see page 6, line 9+), the examiner respectfully disagree with the applicant. Shan teaches the parsing of the barcode for .
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEUNG H LEE whose telephone number is (571)272-2401. The examiner can normally be reached 7-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEUNG H LEE/Primary Examiner, Art Unit 2887